In re: Joseph E. James applying for writs of certiorari, prohibition and mandamus.
Application denied; although we do not express approval of the practice here complained of, since the defendant has made no allegation and no showing that there is “no probable cause” for the prosecution, there has been no abuse of discretion in denying the preliminary hearing.
BARHAM, J.,
is of the opinion the district court should be ordered to grant or refuse the motion for preliminary examination only after it has exercised the discretion required in C.Cr.P. art. 292. It is established that this district court invariably, by rule or practice, refuses all motions for preliminary hearings which are filed after the filing of a bill of information. This is abuse of discretion. Probable cause only becomes an issue if the court in its exercise of- discretion grants a hearing for that purpose.